DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 8 of U.S. Patent No. 11,370,904. Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 1 recites a process of making a polypropylene composition by sequential polymerization, wherein said process comprises the same steps using the same catalyst as recited in the product-by-process limitations of the instant claim 1. Patented claim 8 recites the same limitations as the instant claim 9.
Regarding claim 2: Patented claim 1 states that the composition has a melt flow rate of 15 to 60 g/10 min, overlapping the claimed range.
Regarding the claimed properties of haze (for claim 1), xylene soluble fraction (for claims 1, 8), comonomer ratio (for claim 3), melting temperature (for claims 4, 5), crystallization temperature (for claim 5), tensile modulus (for claim 6), and Charpy impact strength (for claim 7): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). 
As noted above, the patented process 1) comprises the same polymerization method of sequential polymerization using identical Ziegler Natta catalyst as recited in the instant claim, 2) produces a composition comprising first and second propylene polymer fractions which appear to be identical to those recited in the instant claims, and 3) produces a composition having the same melt flow rates and comonomer content as recited in the instant claims. As the composition prepared by the patented process appears to be identical to the claimed invention, an ordinary artisan would reasonably expect that the it would be characterized by the same properties as used to define the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating an unobvious difference between the claimed invention and the prior art.
The patented claim does not recite an invention which is a composition as defined by the instant claims.
As discussed in the preceding paragraphs, the patented claim recites a process of producing a polypropylene composition, wherein said process comprises the same components defined by the same properties of MFR, comonomer content, and impact strength as used to define the claimed invention; 2) is prepared using the same catalyst as the claimed invention; and 3) is prepared via the same process of sequential polymerization followed by incorporation of a nucleating agent via extrusion as used to prepare the claimed invention. As an ordinary artisan practicing the invention of the patented claims would necessarily prepare the composition recited in the instant claims, they are not patentably distinct from one another.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from claim 1, and states that the polypropylene composition has a xylene soluble fraction in the range of 6.0 to 25.0% by weight; however, the parent claim states that the upper limit for the amount of the xylene soluble fraction is 15%.  Claim 8 therefore impermissible broadens the scope of the parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, WO2015/197434.
Wang discloses a nucleated polypropylene composition (for claim 1) used in the production of molded articles (for claim 10) (Page 27, lines 1-2). Said composition is prepared via a process comprising the steps of 1) polymerizing propylene in a slurry reactor to form a propylene homopolymer fraction, corresponding to the claimed step (a) (for claim 1); and 2) in a gas phase reactor, copolymerizing propylene and a comonomer such as ethylene in the presence of said propylene homopolymer fraction to form a propylene copolymer rubber, corresponding to claimed step (b) (for claims 1) (Page 5, lines 13-19; Page 11, lines 15 and 30; Page 15, lines 10-26). The product of step (2) is then combined with a polymeric nucleating agent such as a vinylalkane polymer, corresponding to the claimed nucleating agent (for claim 1), in an amount more than 10 ppm (i.e., greater than 0.001% by weight), (Page 5, line 26 to Page 6, line 24).  Wang discloses extrusion as a method of incorporating additives into the polymeric composition, corresponding to claimed step (c) (for claim 1) (Page 9, lines 17-19; Page 35, lines 23-24).
Regarding the claimed MFR properties: Wang teaches that the prior art composition is characterized by a MFR in the range of 0.1 to 500 g/10 min and that the propylene homopolymer fraction has a MFR in the range of 0.5 to 1000 g/10 min (Page 4, lines 28-34). Note that these ranges overlap the claimed ranges of the MFR of the claimed composition and first fraction, respectively (for claims 1, 2). 
Regarding the comonomer contents: As noted above, the composition of Wang comprises propylene homopolymer, corresponding to the claimed comonomer content of 0.0% by weight for the first fraction (for claim 1). Wang further discloses that the comonomer content of the overall composition is in the range of 3 to 35% by weight (Page 5, lines 20-24), overlapping the claimed range for the composition/second fraction (for claim 1). 
Regarding the claimed catalyst: The prior art polymerization steps are performed in the presence of a Ziegler-Natta catalyst comprising a transition metal of Group 4 to 6 of the periodic table, a non-phthalic internal donor such as a malonate (for claim 1), a co-catalyst (for claim 9), and external donor(s) (for claim 9) (abstract; Page 18, lines 3-4 and 8-10; Page 21, lines 29-32; Page 22, lines 33-34). The prior art polymerization steps are performed in the presence of a Ziegler-Natta catalyst comprising a transition metal of Group 4 to 6 of the periodic table and a non-phthalic internal donor such as a malonate (for claim 1) (abstract; Page 18, lines 3-4 and 8-10; Page 21, lines 29-32).
Regarding the claimed Charpy impact strength: The prior art composition is characterized by an impact strength ≥ 5 kJ/m2 (page 7, lines 28-30), overlapping the claimed range (for claim 7).
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition having the claimed properties of comonomer content, melt flow rate, and Charpy impact strength (for claims 1, 2 7).
Regarding the claimed properties of haze (for claim 1), xylene soluble fraction (for claims 1, 8), comonomer ratio (for claim 3), melting temperature (for claims 4, 5), crystallization temperature (for claim 5), and tensile modulus (for claim 6): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). 
As discussed in the preceding paragraphs, the prior art teaches the production of a composition which 1) comprises the same components defined by the same properties of MFR, comonomer content, and impact strength as used to define the claimed invention; 2) is prepared using the same catalyst as the claimed invention; and 3) is prepared via the same process of sequential polymerization followed by incorporation of a nucleating agent via extrusion as used to prepare the claimed invention. As the prior art composition appears to be identical to the claimed invention, an ordinary artisan would reasonably expect that the composition rendered obvious by the prior art would be characterized by the same properties as used to define the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating an unobvious difference between the claimed invention and the prior art (for claims 1, 3-6, 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765